Title: Enclosure: Abner L. Duncan to Benjamin Morgan, 24 February 1810
From: Duncan, Abner L.
To: Morgan, Benjamin


            
              Dear Sir,
              New Orleans 
                     Feby 24th 1810
            
               But for the channel through which the order of Messrs Craven Peyton, Robert Peyton & Burwell Logwood comes I should have no security, nor indeed be at all justifiable in paying over any monies in my hands; I am the attorney in fact of Robert Peyton curator of John Peyton, and as such accountable only to him in his capacity as curator. I am also his Surety for the Sum of $6000 for the faithful administration of the Estate which would not have been entered into by me, but
			 for the very positive assurances of Mr Robert Peyton that no call would be made for any of the effects or proceeds thereof until his return in the Spring with such documents from his coheirs as would enable him to terminate his trust as
			 Curator and discharge his duty Surety The order calls for $2417 embracing the full amount of the four appraised Items as inventoried.
		   I have not seen Major Milton since Mr Peyton’s departure: 
			  Mr Peyton undertook to settle with Evans & Johnston and promised to advise me of the result.
			  
		  The Military Agents bills passed through the Special Administrator’s hands, & were on the 6th Inst, when Mr Sauls accounts were settled, accounted for, and the sum of $1508⁷⁵⁄₁₀₀ paid over to me as the net balance due the Estate. Mr Brand has reduced his account to some 47 or 50$. I defered a settlement with him until Mr Peyton’s Return. The 2 pipes of Skins are yet on hand. Thus you will discover that until the 6th Inst I had not been in the receipt of a farthing & that instead of $2417. I have now but $1508⁷⁵⁄₁₀₀ from which all the fees of office as well as my own Commissions must be deducted. The expectation of the heirs independent of other considerations determines me to wait the return of Mr Robert Peyton, when a final & satisfactory Settlement can take place.
            
              Your’s truly
              sigd 
                  A L. Duncan
            
          